Citation Nr: 0609512	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-08 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus

2.  Entitlement to service connection for decreased vision


REPRESENTATION

Appellant represented by:	


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
August 1956.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Muskogee, Oklahoma Regional Office 
(RO).  

A hearing was held in June 2003 before the undersigned 
Veterans Law Judge sitting at the RO.

The Board remanded the case in March 2004 for additional 
development of the evidence.

By rating action in October 2005, service connection was 
granted for degenerative joint disease of the lumbar spine, 
generative joint disease of the left wrist, status post 
internal derangement with repair of the right shoulder with 
residual degenerative joint disease, and status post ligament 
remove of the right thigh with no residuals and healed scar.  
As the grant of service connection for each of those issues 
represents a full grant of the benefit sought on appeal, 
those issues are no longer in appellate status.


FINDING OF FACT

The claimed tinnitus and decreased vision of the eyes is not 
due to a head injury in service or otherwise related to the 
veteran's active service.



CONCLUSION OF LAW

Tinnitus and decreased vision were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties of Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of April 2002, March 
2004 and September 2004 letters from the AOJ to the appellant 
which together informed him of what evidence was required to 
substantiate the claims and of his and the VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession to 
the AOJ.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was, in 
part, provided to the appellant after the initial 
adjudication, the appellant has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  

In addition, where the claim is one for basic entitlement to 
service connection, as in this case, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, to specifically include notice that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506, slip op. at 14 (U.S. Vet. App. 
March 3, 2006).  Despite the inadequate notice provided to 
the veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In that regard, as the Board concludes below that 
the preponderance is against the veteran's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

With respect to the duty to assist, the Board notes that the 
veteran testified that he sought treatment for tinnitus at 
the Cleveland VA medical center after discharge from service.  
He also indicated that Dr. Worrall stated that he would 
provide a statement to the effect that current tinnitus was 
due to the injury in service.  The veteran indicated that he 
would submit the appropriate authorization for the release of 
such medical evidence if requested by the RO.  The RO has 
obtained the veteran' service medical records, as well as 
private and VA treatment records.  Regarding identified 
private treatment records, in October 2004, a private 
physician's office notified the RO that Dr. Kilian's records 
were not available as he was no longer employed at that 
facility and they were not able to contact him.  In addition, 
in the September 2004 letter, the RO requested the veteran to 
submit releases to obtain records from Drs. Josephson, 
Worrall, and Beck and from Queens of Angels Hospital.  The 
veteran did not furnish the requested release forms and 
therefore, there is no further development possible regarding 
the mentioned treatment records.  The Board also notes that 
the Social Security Administration has advised the RO that 
the veteran has not filed a claim for disability benefits.  
The Board finds that the RO's actions comply with duty to 
assist requirements.  38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(1).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection, if the evidence is 
consistent with the circumstances, conditions, or hardship of 
such service even if there is no official record of such 
incurrence or aggravation. 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This combat 
exception, however, does not obviate the need for evidence of 
a medical nexus between a current disability and military 
service.  Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 
1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The appellant asserts, in effect, that the claimed 
disabilities had their onset during service as the result of 
a head injury sustained during an assault.  At the hearing in 
June 2003, he testified that he was assaulted by a gang of 
boys in London while on his way back to base.  He argued that 
the assault in service was severe and was equivalent to being 
assaulted by the enemy.  He indicated that he had ringing in 
the ears as an immediate consequence of being hit on the 
head.  He also indicated that he has continued to have 
ringing in the ears since discharge from service.  The 
veteran also testified that the assault effected his 
eyesight.

Initially, the Board notes the veteran's assertion that he is 
entitled to the benefit of the combat exception but rejects 
it.  The ordinary meaning of the phrase "engaged in combat 
with the enemy," as used in 38 U.S.C. § 1154(b), requires 
that a veteran have participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999), 
published at 65 Fed. Reg. 6,256, 6,258 (2000).  The record 
shows that the veteran was assaulted during active service 
and, as the veteran has acknowledge, this assault was carried 
out by a gang.  The record, however, fails to show that the 
assault was carried out by a military foe or hostile unit or 
instrumentality which would constitute combat with the enemy.  

The service medical records show that the veteran was treated 
for a compound depressed skull fracture wound of the left 
frontal bone in June and July 1956.  Hospital records noted 
that, at the time of admission, there was no double vision 
and hearing was adequate.  On separation examination in July 
1956, the clinical evaluation of all systems was reported as 
normal.  Near and distant vision both were noted to be 20/20 
bilaterally.  The service medical records do not show any 
complaints or a diagnosis of tinnitus in service.  

On VA examination in September 1956, the veteran reported the 
head injury in service and that he had headaches occasionally 
with a feeling of fullness in the head.  The examination of 
the ears and the eyes was normal.  The diagnosis was chronic 
brain syndrome secondary to skull fracture, manifested by 
subjective complaint of fullness and occasional headache.

An August 2002 private audiological examination report showed 
that the veteran reported tinnitus that was immediate 
following altercation and the diagnoses included tinnitus.

On VA optometry examination in September 2005, the veteran 
reported that he saw geometric shapes in brilliant colors in 
his vision and that this distracted him when driving and 
reading.  He also reported watering of the eyes bilaterally 
with burning and itching.  He also reported floaters off and 
on.  He claimed decreased vision due to being assaulted with 
an iron pipe which in service.  Following examination which 
showed refractive error of the eyes, the examiner indicated 
that there was no evidence of ocular trauma in either eye and 
no evidence that the veteran suffered decreased vision due to 
being assaulted while in the military in 1956.  It was noted 
that uncorrected vision was 20/20 in each eye and all eye 
findings were normal on separation in July 1956.  It was 
indicted that the claims file was reviewed.  

On VA audiology examination in September 2005, the veteran 
reported the head trauma in service and indicated that he had 
imbalance when standing on one foot and while dressing, but 
denied true vertigo.  He denied aural fullness.  He reported 
constant high frequency ringing in the right ear only, and 
was unsure when he first noticed it.  The examiner indicated 
that the claims file was reviewed.  Following examination, 
the examiner noted that there was no notation in the file 
concerning tinnitus or difficulty with either ear prior to 
his discharge.  The findings shown in the service medical 
records were noted and the examiner commented that there was 
no mention at the time of the treatment for the skull 
fracture in July 1956 of any ear abnormalities or tinnitus.  
It was noted that there were no complaints concerning his 
ears or tinnitus until 2000.  The examiner concluded that due 
to the lack of recording complaints of tinnitus or diagnosed 
ear abnormalities during his service or immediately following 
service, it was his opinion that it is less likely that 
reported tinnitus is related to military service.  

After a full review of the evidence, the Board finds that the 
preponderance of the evidence is against granting entitlement 
to service connection for tinnitus.  While the service 
medical records do show that the veteran sustained a head 
injury in service, there is no evidence showing the presence 
of tinnitus in service.  The postservice medical records show 
that the first diagnosis of tinnitus was in 2002.  There is 
no competent medical evidence, however, linking the current 
tinnitus to the veteran's service or to the head injury in 
service.  The August 2002 private audiogram noted the 
presence of tinnitus, but did not link it to service or the 
head injury in service.  The September 2005 VA examination 
report included an opinion that it was less likely that 
reported tinnitus is related to military service.  Although 
the veteran believes he currently has tinnitus as a result of 
an inservice injury, he is not competent to provide evidence 
that requires medical knowledge.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, the claim for service connection for 
tinnitus disability must be denied.

Reviewing the evidence of record, the Board also finds that 
the preponderance of the evidence is against finding that any 
currently decreased vision is directly related to active 
service or any incident therein.  The service medical records 
do not show that the veteran suffered any disability related 
to his vision as a result of the head injury in service and 
his vision was normal at the time of separation from active 
service.  The postservice medical records show the presence 
of refractive error  without any competent medical evidence 
of the presence of any disability related to his vision as a 
result of the head injury in service.  The September 2005 VA 
examination report noted refractive error of the eyes and the 
examiner concluded that there was no evidence of ocular 
trauma in either eye and no evidence that the veteran 
suffered decreased vision due to being assaulted while in the 
military in 1956.  Under 38 C.F.R. § 3.303(c), refractive 
errors of the eyes is not a disease or injury for the purpose 
of VA disability compensation.  As such, they are not 
diseases or injuries for VA compensation purposes.  38 C.F.R. 
§ 3.303 (c); 4.9; see also Dorland's Illustrated Medical 
Dictionary 151, 1349 (28th ed. 1994).  Because the 
postservice medical evidence is negative for any indication 
that the veteran had been diagnosed as having a disability of 
the eyes, other than refractive error, the Board must deny 
this claim because there is no medical evidence indicating 
that the veteran had a current diagnosis of an eye disability 
for which service connection may be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Gilpin v. 
West, 155 F.3d 1353, 1355-56 (Fed. Cir. 1998).

Once again, although the veteran asserts he currently has a 
decreased vision as a result of his service, he is not 
competent to provide evidence that requires medical 
knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus and decreased vision is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


